Citation Nr: 9909986	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected multilevel degenerative disc disease, 
lumbosacral spine, with disc protrusion at L4-L5, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for multilevel 
degenerative disc disease of the lumbosacral spine with disc 
protrusion at L4-L5, assigning a 20 percent disability 
evaluation.

It is noted that the appellant appeared at a video conference 
hearing before the undersigned Member of the Board on January 
26, 1999, at which time he testified with respect to the 
claim now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected low back disorder is 
manifested by multilevel degenerative disc disease, disc 
bulging, disc space narrowing, and facet hypertrophy, with 
disc protrusion at L4-L5; an abnormal gait, posture, and 
carriage; increased muscle spasm; and range of motion of 80 
degrees of flexion, 20 degrees of extension, 25 of right 
lateral flexion, 30 degrees of left lateral flexion, 25 
degrees of right rotation, and 25 degrees of left rotation.  

3.  The evidence shows functional impairment consisting of an 
inability to heel walk or squat, difficulty dressing, and 
pain on all planes of motion.

4.  The evidence does not show that the veteran's service-
connected back disability involves residuals of fractured 
vertebra, complete bony fixation of the spine, or pronounced 
intervertebral disc syndrome with sciatic neuropathy, absent 
ankle jerk, or other neurological findings.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, and no 
more, is warranted for the veteran's service-connected 
multilevel degenerative disc disease of the lumbar spine, 
with disc protrusion at L4-L5.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5003, 5010, 5285-5295  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for a 
low back disability and has appealed the initial grant of 
less-than-full benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination.  It 
also obtained medical records that the veteran indicated may 
be available and provided him with a personal hearing before 
a member of the Board.  Overall, the Board finds that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In making its determination, the Board must also consider any 
and all "functional" effects.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

In this case, service connection for the veteran's low back 
disability was granted by the RO in a rating decision dated 
July 1998.  A 20 percent disability rating was assigned at 
that time.  The veteran properly appealed that decision with 
a Notice of Disagreement.  After issuance of a Statement of 
the Case, he perfected his appeal with a timely Substantive 
Appeal.

The Board notes that the veteran submitted additional 
evidence in support of his claim after his claims file had 
been transferred to the Board.  However, in a January 1999 
Statement in Support of Claim, VA Form 21-4138, he indicated 
that he wished a waiver of RO adjudication of that evidence.  
See 38 C.F.R. § 20.1304(c)  (1998).  Therefore, this case is 
ready for appellate review.

II.  Evidence

Service medical records show that the veteran entered active 
duty with no low back problems, according to a July 1964 
induction medical examination report.  A service outpatient 
record shows a complaint of low back pain in August 1964, 
diagnosed as a strain.  An April 1968 report of medical 
examination shows no low back defects.  Additional outpatient 
service records show that the veteran had complaints of low 
back pain in December 1968 and June 1969.  A June 1969 X-ray 
report indicates that his lumbosacral vertebra were intact 
with no slippage; the veteran had hyperlordosis of the lumbar 
spine.  An August 1971 separation medical report indicates no 
low back problems.

The claims file contains no medical records pertaining to the 
veteran's low back from August 1971 to February 1998.  In his 
February 1998 Application for Compensation or Pension, the 
veteran indicated that no treatment was received during this 
time period.

An April 1998 VA examination report indicates, as medical 
history provided by the veteran, that he injured his back in 
Vietnam in 1969 while carrying a wounded soldier.  The 
veteran reported that he had constant back pain, stiffness, 
and pain down the posterior of his right leg.  He denied any 
numbness or tingling.  Physical examination revealed an 
abnormal gait and carriage and difficulty with walking.  The 
veteran undressed and dressed with difficulty.  He was unable 
to walk on his heels due to claims of pain in his back.  The 
veteran could walk on his toes, but not squat.  There was 
increased muscle spasm in the paraspinal muscles bilaterally.  
Range of motion was 80 degrees of flexion, 20 degrees of 
extension, 25 of right lateral flexion, 30 degrees of left 
lateral flexion, 25 degrees of right rotation, and 25 degrees 
of left rotation.  All range of motion was painful.  Straight 
leg raising was negative on the right and on the left to 90 
degrees.  Proprioception, light touch, and pain perception 
were normal in the feet.  Deep tendon reflexes were 2+ for 
the Achilles and patellar tendons bilaterally.

A May 1998 VA magnetic resonance imaging (MRI) report 
indicates that the veteran had no evidence of metastatic 
disease.  The lumbosacral spine had moderately severe 
multilevel disc disease involving:  mild anterior 
hypertrophic spurring at L1-L2 and L2-L3; slight diffuse disc 
bulging, mild facet hypertrophy, and a suggestion of minimal 
right lateral disc herniation at L3-L4; moderate diffuse disc 
bulging, minimal broad-based cental disc protrusion, 
posterior element hypertrophy, and moderate bilateral neural 
foraminal narrowing at L4-L5; and disc space narrowing, 
moderate diffuse bulging, considerable bilateral facet 
hypertrophy, moderate bilateral neural foraminal narrowing at 
L5-S1.

The April 1998 VA examination report shows, after review of 
the MRI study, a diagnosis of multilevel degenerative disc 
disease, lumbosacral spine, with disc protrusion at L4-L5.

A June 1998 VA outpatient physical therapy record indicates 
that the veteran had 50 percent reduction in range of motion 
of the low back in all planes.  Lower extremity strength was 
4+/5.  Pain was rated as 9-10/10, located in the lumbar 
region and radiating into bilateral lower extremities, 
greater on the right.  Posture showed increased lumbar 
lordosis.  Palpitation revealed moderate tightness of lumbar 
paraspinals.  Records show that the veteran was seen by VA 
medical professionals for his low back disorder on several 
other occasions in 1998 and in January 1999.

The veteran testified at a personal hearing before the 
undersigned Member of the Board in January 1999.  During the 
hearing, he testified that he was taking three different pain 
medications for his back pain, as well as performing physical 
therapy.  Prolonged sitting, walking, and standing bothered 
him.  He noted that every once in a while he got shooting 
pain in his hips and his leg went numb.  The veteran further 
indicated that his level of back pain varied with the 
weather.  He stated that he was not able to work a full day 
due to his back pain.  

III.  Analysis

The veteran's low back disability is currently rated as 20 
percent disabling pursuant to DC 5010-5295, indicating that 
it most closely reflects traumatic arthritis and that it is 
rated based on lumbosacral strain.  38 C.F.R. §§  4.27, 
4.71a, DC 5010, 5295  (1998).  The veteran's accredited 
representative has argued that the veteran's disability 
should be rated pursuant to DC 5293 for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, DC 5293  (1998).  The Board 
considers all pertinent DCs under the Rating Schedule in its 
determination as to whether or not the veteran is entitled to 
a disability rating in excess of 20 percent for his low back 
disorder.

DC 5295 applies to disabilities involving symptoms of 
lumbosacral strain.  To be granted a rating above 20 percent 
under DC 5295, the veteran must have a "severe" lumbosacral 
strain "with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. § 4.71a, DC 5295  (1998).  In 
this case, the medical evidence does not show that the 
veteran's entire spine lists to the opposite side.  In 
addition, the evidence shows that he had 80 degrees of lumbar 
flexion, which is certainly not "marked limitation of 
forward bending."  Id.  However, it is also apparent from 
the record that the veteran had some degree of abnormal 
posture, carriage, and gait, as well as difficulty heel 
walking.  He also had a loss of lateral motion and arthritic 
changes.  The 1998 VA MRI report also reveals vertebral disc 
space narrowing.  In regard to functional impairment, see 
DeLuca v, Brown, supra, the medical evidence shows that the 
veteran had pain in all planes of motion of the lumbar spine 
and that he was unable to perform a squat or walk on his 
heels.  The veteran testified to pain on prolonged sitting, 
walking, and standing.  The June 1998 VA outpatient record 
shows that his lower extremities had good strength.  Overall, 
the Board finds that the veteran has significant functional 
loss in his low back.  Therefore, while the objective 
clinical manifestations may not reflect a "severe" 
lumbosacral strain pursuant to DC 5295, the Board finds that, 
given the entire disability picture, the veteran's low back 
disorder most closely reflects a 40 percent rating under that 
diagnostic code.

The Board also concludes that the veteran would be entitled 
to a 40 percent rating if his service-connected low back 
disorder was rated under DC 5293 or, alternatively, under DC 
5292.  DC 5293 addresses disability involving intervertebral 
disc syndrome.  It authorizes a 40 percent rating for 
"severe" intervertebral disc syndrome, with symptoms of 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings to the site of the diseased disc, with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293  
(1998).  In this case, the medical evidence clearly shows 
that the veteran had demonstrable muscle spasm in the 
paraspinal muscles bilaterally.  He also complained of 
occasional radiating pain to his hips and numbness in his 
legs.  However, the record does not show sciatic neuropathy, 
absent ankle jerk, or other neurological findings at the site 
of his diseased discs.  Id.  If the Board considers his 
overall manifestations of intervertebral disc syndrome, along 
with the functional loss described above, it concludes that a 
40 percent disability evaluation is most appropriate.

A 40 percent rating would also be appropriate pursuant to DC 
5292 for limitation of range of motion.  DC 5292 authorizes a 
40 percent disability rating for "severe" limitation of 
range of motion. 38 C.F.R. § 4.71a, DC 5292  (1998).  The 
objective evidence shows that his lumbar range of motion was 
80 degrees of flexion, 20 degrees of extension, 25 of right 
lateral flexion, 30 degrees of left lateral flexion, 25 
degrees of right rotation, and 25 degrees of left rotation.  
It was opined that the veteran had lost 50 percent of all 
motion in all planes of his lumbar spine.  While these 
numbers do not clearly support a 40 percent rating, the Board 
must separately consider the objective observation made in 
the April 1998 VA examination report to the effect that the 
veteran had pain on all motion of his back.  This is 
indicative of "severe" limitation of range of motion, 
entitling the veteran to a 40 percent disability rating.  Id.

In sum, the Board finds that the veteran's service-connected 
low back disorder warrants a 40 percent disability rating.  
The veteran has many "severe" manifestations of the back, 
both objective and functional, that make a rating in excess 
of 20 percent appropriate.  At the same time, the Board finds 
that a disability evaluation in excess of 40 percent is not 
currently warranted.  In order to be granted a rating in 
excess of 40 percent, the veteran's low back disorder must 
involve residuals of fractured vertebra with abnormal 
mobility requiring a neck brace (DC 5285), complete bony 
fixation of the spine (DC 5286), or "pronounced" 
intervertebral disc syndrome with symptoms of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings to 
the site of the diseased disc with little intermittent relief 
(DC 5293).  38 C.F.R. § 4.71a, DC 5285, 5286, 5293  (1998).

Initially, the medical evidence does not show that the 
veteran's back disorder involves residuals of fractured 
vertebra (DC 5285) or a complete bony fixation of the spine 
(DC 5286).  Thus, these DCs are not applicable in this case.  
The Board also concludes that the veteran does not have 
"pronounced" intervertebral disc syndrome.  As indicated 
above, the record does not show that the veteran has sciatic 
neuropathy, absent ankle jerk, or other neurological findings 
at the site of his diseased discs.  Neurologic testing in 
1998 revealed normal proprioception, light touch, and pain 
perception in the feet, as well as 2+ deep tendon reflexes 
for the Achilles and patellar tendons bilaterally.  In 
addition, the 1998 VA MRI study describes the veteran's 
protruded disc as "minimal."  Even considering his 
functional impairment, the Board finds that a 60 percent 
disability evaluation is not currently warranted under DC 
5293.  See 38 C.F.R. § 4.71a, DC 5293  (1998).

Because the veteran's low back disorder involves degenerative 
changes, the Board must address whether a separate rating for 
arthritis is warranted.  Under DC 5010, traumatic arthritis 
is to be rated according to limitation of motion of the body 
part affected.  38 C.F.R. § 4.71a, DC 5003, 5010  (1998).  In 
this case, however, the veteran is already rated based on a 
disability characterized by limitation of motion.  DC 5295 
specifically considers limitation of forward bending, loss of 
lateral motion, and abnormal mobility.  38 C.F.R. § 4.71a, DC 
5295  (1998).  Although DC 5293 does not expressly refer to 
limitation of motion, this disability code has been held to 
involve limitation of range of motion.  VAOPGCPREC 36-97  
(December 12, 1997).  DC 5292, by its very name, involves 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292  
(1998).  Thus, it is clear that the veteran's current 40 
percent disability rating, irrespective of which DC is 
employed, is already based, in part, on his limitation of 
range of motion.  Since, "a separate rating must be based 
upon additional disability," to assign a separate rating for 
the veteran's low back disorder based on arthritis would be 
to violate the regulations prohibiting the pyramiding of 
various diagnoses of the same disability.  38 C.F.R. § 4.14  
(1998);  see VAOPGCPREC 23-97; see also Esteban v. Brown, 6 
Vet. App. 259, 261  (1994) (a separate rating may be granted 
for a "distinct and separate" disability; that is, "when 
none of the symptomatology ... is duplicative ... or 
overlapping.").

Overall, the Board finds that the veteran has a severe low 
back disorder, diagnosed as multilevel degenerative disc 
disease of the lumbar spine with disc protrusion at L4-L5.  
It is manifested by severe limitation of range of motion, 
muscle spasm, and complaints of constant pain.  It also 
involves significant functional impairment.  Overall, the 
evidence most closely supports an increased rating to 40 
percent. 
38 C.F.R. § 4.7.  Under these circumstances, the higher 
evaluation is appropriate. Although currently rated under DC 
5295, the Board finds no diagnostic code for back 
disabilities under the Rating Schedule, and no functional 
effects, that would entitle the veteran to a higher rating.

Moreover, implicit in the Board's findings that the symptoms 
shown more nearly meet the criteria for a 40 percent rating, 
rather than a 20 percent rating, is the finding that there is 
no basis for assignment of a rating higher than 40 percent on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1998).  
Nor does the evidence suggest in any way that the schedular 
rating would be inadequate.  There is no objective evidence 
that this service-connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating of 40 percent for the veteran's service-
connected multilevel degenerative disc disease, lumbosacral 
spine, with disc protrusion at L4-L5 is granted, subject to 
the controlling criteria appliable to the payment of monetary 
awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

